 



Exhibit 10.4

LEASE AGREEMENT

THIS LEASE (“Lease”) made as of the 25th day of June 2003, by

CHRISTOPHER S. VERNON, EILEEN VERNON, and MARK CORCORAN
c/o Mercer Management and Development Co.
PO Box 5471
Trenton, New Jersey 08638
      hereinafter called “Landlord”

  -and-  

YARDVILLE NATIONAL BANK
2465 Kuser Road
Hamilton, New Jersey 08690
      hereinafter called “Tenant”

ARTICLE I
Basic Lease Provisions

     In consideration of the rents, covenants and agreements hereafter reserved
and contained on the part of the Tenant to be observed and performed, the
Landlord leases to the Tenant, and the Tenant rents from Landlord, 8,350 square
feet (“Leased Premises”) in the basement floor of the building located at 4573
South Broad Street, Hamilton, New Jersey (“Building”). The total square footage
of office space (not including the attic) in the Building is 24,730.

     All facilities furnished by Landlord and which are part of the Building,
but not part of the Leased Premises, including without limitation sidewalks,
parking areas and landscaping are under the sole control of Landlord and may be
changed or reconfigured by Landlord. Tenant only has a license to use such
common areas, which Landlord may revoke at any time without liability to Tenant,
provided that Landlord will provide adequate nonexclusive parking during the
entire term of this Lease and any renewal term.

     The term of this Lease shall be month-to-month commencing on June 25, 2003.
Tenant will take possession on June 25, 2003.

ARTICLE II
Rent

     Base Rent. The monthly base rent shall be for the amounts set forth and for
the periods set forth in the rent schedule marked as Exhibit “A” attached hereto
and made a part hereof. The monthly rent set forth in the rent schedule shall be
paid by the Tenant on or before the first day of each month in advance, at the
office of the Landlord or at such other place designated by Landlord on Exhibit
“A”, without any deduction or set-off whatsoever.



--------------------------------------------------------------------------------



 



     Utilities & Maintenance.



  a.   Utilities. The following utilities shall be available to the Tenant in
conjunction with Tenant’s leased area: gas, electricity, water and sewer.
Landlord consents and agrees that all such utilities shall be available to the
demised premises at the commencement date, and shall provide Tenant with
separate meters where possible for Tenant’s leased area. All utilities used by
Tenant in conjunction with Tenant’s leased area shall be paid by Landlord except
for electricity, which shall be paid by Tenant.     b.   Maintenance. Tenant
shall be responsible for all nonstructural maintenance of the leased area,
including the interior of the building. Landlord shall maintain the public
areas, roof and exterior walls in good condition; make all structural repairs
unless these repairs are made necessary by the act or neglect of the Tenant or
Tenant’s employees; make necessary replacements of the plumbing, cooling,
heating and electrical systems, except when made necessary by the act or neglect
of Tenant or Tenant’s employees; and maintain the elevators in the building, if
any.

ARTICLE III
Construction of Leased Premises

     Tenant’s Work. Tenant may not make any changes, modifications, alterations
or improvements to the Leased Premises or to the exterior of the Leased
Premises, including installation of signs, awnings, advertising material and/or
exterior lighting without first obtaining the approval of the Landlord.

     Changes and Additions to Building. Landlord hereby reserves the right at
any time to perform maintenance operations and to make repairs, alterations, or
additions to the Building in which the Leased Premises are contained and to any
building adjoining or adjacent to the same. Landlord also reserves the right to
construct other buildings or improvements, including, but not limited to,
structures for motor vehicle parking from time to time and to make alterations
thereof or additions thereto and to build additional stories on any such
building or buildings and to build adjoining same. Tenant agrees to cooperate
with Landlord permitting Landlord to accomplish any such maintenance, repairs,
alterations, additions or construction, all of the same with no abatement or
reduction of rent provided such repairs, alterations, additions or construction
do not interfere with Tenant’s business.

ARTICLE IV
Conduct of Business by Tenant

     Tenant shall use the Leased Premises for the purpose of storage and
maintenance work. If the Township disallows this use, the Lease is null and
void.

ARTICLE V
Triple Net-Additional Rent



--------------------------------------------------------------------------------



 



     Tenant shall pay, as additional rent, its “proportionate share”, as
hereinafter defined, of “triple nets” over the “base rent”; due and payable with
respect to the Building in which the Leased Premises are located and the land
underlying said Building.

     Landlord’s “operating costs” shall be those of operating and maintaining
the Building in a manner deemed by Landlord reasonable and appropriate and for
the best interests of the tenants in the Building, including without limitation,
the following:



  1.   Real estate taxes or any other tax imposed in lieu of real estate taxes
assessed on the Building and the land underlying same.     2.   All costs and
expenses directly related to the Building of managing, operating, repairing,
lighting, cleaning, insurance, removing snow, ice and debris, policing and
regulating traffic in the area immediately adjacent to the Building and
depreciation of machinery and equipment used for such operation.     3.   All
costs and expenses of replacing paving, curbs, walkways, landscaping (including
replanting and replacing flowers and other planting), drainage and lighting
facilities in the Building and area immediately adjacent thereto.     4.  
Electricity used in lighting common areas of the Building, water including water
used in fire prevention equipment and sewer.     5.   Maintenance, replacement,
repair of mechanical and electrical equipment including heating, ventilating and
air-conditioning equipment in the Building.     6.   Maintenance of common areas
of the Building.     7.   Painting, decoration and carpeting of all common areas
in the Building.     8.   All other expenses which would be considered as an
expense of maintaining, operating or repairing the Building under sound
accounting principals.     9.   All costs and expenses associated with insuring
the Building.     10.   All utility expenses associated with the Building and
property which are not paid by the Tenant.     11.   Tenant’s proportionate
share of operating costs for any fiscal year of the Lease shall be determined as
follows: the amount of operating costs shall be multiplied by a fraction, the
numerator of which is the total number of square feet of the Leased Premises and
the denominator of which is the total number of square feet of the Building,
with the result being the percentage of all operating costs payable by Tenant.  
  12.   Tenant shall have the right to audit the operating cost of the Landlord
on a yearly basis to determine if they are reasonable and customary.



--------------------------------------------------------------------------------



 



ARTICLE VI
Insurance

     Liability Insurance. Tenant shall, during the entire term hereof, keep in
full force and effect, property damage and comprehensive public liability
insurance with respect to the Leased Premises for the combined single coverage
of not less than $1,000,000. The policy shall name Tenant as insured and
Landlord as additional insured, and shall contain a clause that the insurer will
not cancel or change the insurance without first giving the Landlord thirty
(30) days prior written notice. The insurance shall be placed with an insurance
company rated by Best as B or better and a copy of the policy or a certificate
of insurance shall be delivered to the Landlord prior to commencement of this
lease. The policy shall contain a provision stating that the insurer may not
deny coverage or payment to Landlord or Tenant, as applicable, due to the
negligent acts of the other.

     Property Insurance.



  a.   Tenant agrees to carry insurance against fire, vandalism, malicious
mischief and other such perils as are from time to time included in a standard
extended coverage endorsement, insuring Tenant’s merchandise, trade fixtures,
furnishings, equipment and all other items of personal property of Tenant
located on or within the Leased Premises, in an amount equal to but not less
than eighty percent (80%) of the actual replacement cost thereof and to furnish
Landlord with a certificate evidencing such coverage. The policy shall have a
provision whereby the insurer waives subrogation against Landlord.     b.  
Tenant shall not carry any stock of goods or do anything in or about the Leased
Premises which will in any way tend to increase the insurance rates on the
Leased Premises and/or the Building of which they are a part. If Tenant installs
any electrical equipment that overloads the lines in the Leased Premises, Tenant
shall at its own expense make whatever changes are necessary to comply with the
requirements of the insurance underwriters and governmental authorities having
jurisdiction.

ARTICLE VII

Attornment, Subordination

     Tenant agrees that its rights hereunder are subordinate to the lien of any
mortgage, ground lease or any other method of financing or refinancing now or
hereafter placed against the land and/or the Leased Premises and to any and all
advances made or to be made thereunder and to the interest thereon and to all
renewals, replacements, consolidations and extensions thereof. This paragraph
shall be self-operative and no further instrument of subordination shall be
required. Tenant agrees that Tenant will attorn to any mortgages or ground
lessor or purchaser at a foreclosure sale if requested to do so.

ARTICLE VIII

Assignment and Subletting



--------------------------------------------------------------------------------



 



     Tenant agrees not to assign, mortgage, pledge or encumber this Lease, in
whole or in any part or any interest therein, or sublet the whole or any part of
the Leased Premises or permit the use of the whole or any part of the Leased
Premises by any licensee or concessionaire or any other occupant, without first
obtaining the written consent of Landlord, which consent shall not be
unreasonably withheld. If Tenant is a corporation, and if ownership of fifty-one
(51%) percent or more of its voting stock changes at any time during the term
hereof, or Tenant merges with a third party, such events shall be deemed to be
an assignment which is permitted under this Agreement.

ARTICLE IX

Destruction of Leased Premises

     If the Building and/or Leased Premises shall be damaged by fire, the
elements, unavoidable accident or other casualty, in such a way which makes the
Lease Premises untenable, Landlord shall have the right, to be exercised by
notice to Tenant within six (6) months after said occurrence, to elect not to
repair such damage and to cancel and terminate this Lease effective and
retroactive to the date of the casualty. Should the Leased Premises be rendered
wholly or 50% or more untenable by reason of such occurrence, the fixed gross
rent shall be abated in whole or in proportion pursuant to such untenability
until the Leased Premises are again tenable.

ARTICLE X
Eminent Domain

     If the whole or any part of the Premises shall be taken under the power of
eminent domain, this Lease Agreement shall terminate as to the part so taken on
the date Tenant is required to yield possession thereof to the condemning
authority. If twenty-five (25%) percent or more of the total rentable floor area
of the Building or the parking areas located on the common areas is taken as
aforesaid, then Landlord may terminate this Lease Agreement as of the date of
the taking. All compensation awarded for any taking of the leasehold and/or the
improvements thereon shall belong to and be the property of Landlord; provided
however, that nothing contained herein shall prevent Tenant from applying for
reimbursement from the condemning authority (if permitted by law) for relocation
expenses, or removal of Tenant’s furniture, business equipment and such fixtures
as Tenant is permitted to remove hereunder, if and only if such action shall not
reduce the amount of compensation otherwise recoverable by Landlord from the
condemning authority.

ARTICLE XI

Default of Tenant

     Events of Default. Upon the happening of one or more of the events as
expressed below in a. or b., the Landlord shall have any right and all rights
and remedies hereinafter set forth and as are available at law:



  a.   In the event Tenant should fail to pay one or more of said monthly
installments of rent, or any other sums required to be paid hereunder, as and
when same become due, after a ten (10) day grace period.



--------------------------------------------------------------------------------



 





  b.   In the event Tenant fails to keep, observe or perform any of the other
terms, conditions or covenants on the part of the Tenant herein to be kept,
observed, and performed for more than thirty (30) days after written notice
thereof is given by Landlord to Tenant specifying the nature of such default.

     Remedies of Landlord. Upon Tenant’s default, Landlord shall have, in
addition to any other remedies available at law, the following remedies, all of
which are cumulative:



  a.        Landlord may take possession of the Premises without notice, which
will not be deemed an acceptance of surrender of this Lease or a waiver of any
rights or remedies of Landlord. Landlord shall be deemed to have used reasonable
efforts to sublet the Premises, if Landlord leases the whole or any part of the
Premises, separately or with other property, for any period equal to or less
than, or extending beyond, the remainder of the term, for any sum, or to any
person, or for use Landlord deems reasonable, satisfactory or appropriate.    
b.        In the event of such default or material breach, the Landlord shall
have the right, at its option, to declare the Lease terminated, and shall have
the right, at its option, to request payment in full of all unpaid rent to the
date of default. Landlord shall be obligated, however, to attempt to mitigate
damages and shall only be entitled to bring suit for unpaid rent of the
difference between the amount which Tenant would have owed under the terms of
this Lease Agreement, and the amount which Landlord receives from a new tenant.
    c.        Landlord may bring suit against Tenant for specific performance by
Tenant of all of Tenant’s obligations and responsibilities hereunder.     d.  
     The Landlord, in addition to other rights and remedies it may have, shall
have the right to remove all or any part of the Tenant’s property from the
Leased Premises. Tenant hereby waives any and all loss, destruction and/or
damage or injury which may be occasioned by any of the aforesaid acts.

     Waiver. The Landlord’s failure to act on any breach of any term, condition
or covenant herein contained shall not be a waiver of such term, condition or
covenant, or any subsequent breach of the same of any term, condition or
covenant herein contained. The consent or approval by Landlord to or any act by
Tenant requiring Landlord’s consent to approval shall not be deemed to waive or
render unnecessary Landlord’s consent to or approval of any subsequent similar
act by Tenant. No re-entry hereunder shall bar the recovery of rents or damages
for the breach of any of the terms, conditions or covenants on the part of
Tenant herein contained. The receipt of rents after breach or condition broken,
or delay on the part of the Landlord to enforce any right hereunder, shall not
be deemed a waiver of forfeiture, or a waiver of the right of Landlord to annul
this Lease or to re-enter said Leased Premises or to re-let same.

     Legal Expenses. Should suit be brought by Landlord for the recovery of
possession of the Leased Premises, or for rent or any other sum due Landlord
under this Lease, or for the collection of unpaid rent due Landlord under this
Lease, Tenant shall pay the Landlord all expenses of such suit and any appeal
thereof, including a reasonable attorney’s fee.



--------------------------------------------------------------------------------



 



ARTICLE XII

Access by Landlord

     Landlord and Landlord’s agent shall have the right to enter the Leased
Premises during normal business hours (except for emergency situations when
entry shall be permitted during non-business hours as well) to examine the same
and to show them to prospective purchasers or lessees of the Building and to
make such repairs, or alterations, improvements or additions as Landlord may
deem necessary or desirable. Nothing herein contained, however, shall be deemed
or construed to impose upon Landlord any obligation, responsibility or liability
whatsoever, for the care, maintenance or repair of the Building or any part
thereof except as otherwise herein specifically provided.

ARTICLE XIII

Holding Over Successors

     All rights and liabilities herein given to or imposed upon the respective
parties hereto shall extend to and bind any heirs, executors, administrators,
successors, and assigns of the said parties: and if there shall be more than one
Tenant, they shall be bound jointly and severally by the terms, covenants and
agreement herein. No rights, however, shall inure to the benefits of any
assignee of Tenant, unless the assignment to such assignee has been approved by
Landlord in writing as provided in this Lease. Nothing contained in this Lease
shall in any manner restrict Landlord’s right to assign or encumber this Lease,
and in the event Landlord sells or transfers its interest in the Building and
the purchaser or transferee assumes the Landlord’s obligation and covenants,
Landlord shall thereupon be relieved of all further obligations hereunder.

ARTICLE XIV
Quiet Enjoyment

     Upon payment by the Tenant of the rents herein provided, and upon the
observance and performance of all the covenants, terms and conditions on
Tenant’s part to be observed and performed, Tenant shall peaceably and quietly
hold and enjoy the Leased Premises for the term hereby demised without hindrance
or interruption by Landlord or any other person or persons lawfully or equitably
claiming by, through or under the Landlord, subject nevertheless to the terms
and conditions of this Lease.

ARTICLE XV
Miscellaneous

     Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly rent herein stipulated shall be deemed to be
other than on account of the earliest stipulated rent, nor shall any endorsement
or statement on any check or any letter accompanying the check or payment as
rent be deemed an accord and satisfaction, and Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
rent or pursue any other remedy in the Lease provided.

     Entire Agreement. This Lease and the exhibits and rider, if any, attached
hereto and forming a part hereof, set forth all covenants, promises, agreements,
conditions, and understandings between Landlord and Tenant concerning the Leased
Premises and there are no



--------------------------------------------------------------------------------



 



covenants, promises, conditions or understandings, either oral or written,
between them other than are herein set forth. Except as herein otherwise
provided, no subsequent alteration, change or addition to this Lease shall be
binding upon Landlord or Tenant unless reduced to writing and signed by them.

     Notices.



  a.        All notices shall be in writing.     b.   Any notice by Tenant to
Landlord must be served by certified mail, postage prepaid, addressed to
Landlord at the following address:

          Christopher S. Vernon     c/o Mercer Management     PO Box 5471    
Trenton, New Jersey 08638



     Any notice by Landlord to Tenant must be served by certified mail, postage
prepaid, addressed to Tenant at the following address:

          Yardville National Bank     2465 Kuser Road     Hamilton, New Jersey
08690     Attn: Frank Durand

     Captions and Section Numbers. The captions, section numbers, article
numbers and index appearing in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe or describe the scope or
intent of such sections or articles of this Lease nor in any way affect this
Lease.

     Recording. Tenant shall not record this Lease or any memorandum thereof
without the written consent of Landlord.

     Estoppel Statement. Tenant shall, within ten (10) days after written
request from Landlord, execute, acknowledge and deliver to Landlord a statement
in writing as may be requested by Landlord certifying (i) that this Lease is
unmodified and in full force and effect (or, modified, stating the nature of
such modification and certifying that this Lease, as so modified is in full
force and effect); (ii) confirming the commencement and expiration dates of the
term of the Lease; (iii) the dates to which the rental and other charges are
paid in advance, if any; and (iv) that there are not, to Tenant’s knowledge, any
uncured defaults on the part of Landlord hereunder, or specifying such defaults
if any are claimed. In addition, such statement shall provide whatever other
information and facts Landlord may reasonably require. Any such statement may be
relied upon by any prospective purchaser, ground lessor or encumbrancer of all
or any portion of the Building as well as by any of their assignees.

     Corporate Authority. If Tenant or Landlord is a corporation, each
individual executing this Lease on behalf of said corporation represents and
warrants that he is duly authorized to execute and deliver this Lease on behalf
of said corporation, in accordance with a duly adopted



--------------------------------------------------------------------------------



 



resolution of the Board of Directors of said corporation, and that this Lease is
binding upon said corporation in accordance with its terms.

     Attachments. Exhibit “A” which is attached to the Lease is a part of this
Lease and is incorporated as if fully set forth herein.

     IN WITNESS WHEREOF, Landlord and Tenant have signed and sealed this Lease
as of the day and year first above written.

        ATTEST:   LANDLORD:             By:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Christopher S. Vernon             By:  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Eileen Vernon             By:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Mark Corcoran         WITNESS/ATTEST   TENANT:             YARDVILLE NATIONAL
BANK             By:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



 



EXHIBIT “A” — BASE RENT

     The monthly rent set forth below shall be paid by the Tenant on or before
the first day of each month in advance, at the following address:

          Mercer Management and Development Co.     PO Box 5471     Trenton, New
Jersey 08638

BASE RENTAL:

                  $/S.F.   Monthly Rent   Annual Base Rent

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

$4.00/S.F.
  $ 2,783.00     $ 33,396.00  